EXHIBIT 10.2
 

[paulin_logo.jpg]   
H. Paulin & Co.,
a division of The Hillman Group Canada ULC
55 Milne Avenue
Toronto, ON M1L 4N3
Telephone (416) 694-3351
Fax (416) 694-1869
 

 
 

 
Private and Confidential
 
February 26, 2015
 
Jeff Jonsohn
 
Dear Jeff,
 
This letter is to confirm the agreement made between you and H. Paulin & Co., A
Division of The Hillman Group Canada ULC (the “Company”) respecting the
termination of your employment with the Company, which is to occur on June 30,
2015 ( the “Retirement Date”).
 
The Company has been extremely fortunate to have benefited from your experience,
hard work and loyalty during your employment.  You have consistently contributed
in a positive manner to the growth and morale of this Company.
 
Regarding your Employment Agreement and the conversations you have had with me,
the following sets out the agreement which has been made between you and the
Company with respect to the termination of your employment:
 
1.  
You will continue to receive all compensation and benefits payable to you under
your Employment Agreement with the Company up to and including the 30th day of
June, 2015. Such compensation includes your current base salary, paid vacation,
car expenses, reimbursement for expenses, employee benefits and your entitlement
to participate in the Company’s performance based bonus plan, which said
entitlement will be paid to you on a pro-rated basis by no later than 90 days
after the Company’s fiscal year-end of December 31st, 2015

 
2.  
You will further receive Eighteen (18) month’s base salary for a total payment
of $385,500.00, less applicable statutory deductions, paid according to the
regular bi-weekly payroll schedule beginning the day after your actual
retirement date

 
3.  
Your RRSP 2015 contribution of $24,930 will be paid to you by the Company by no
later than November 15, 2015.

 
4.  
You will receive continued use of your vehicle (paid by the Company) through
February 19, 2016.

 
5.  
You will continue to receive health, dental and other applicable benefits
continued until February 19, 2016.

 
Should you die or become disabled before all payments have been made to you
under this agreement, all unpaid payments set out herein will be paid to your
estate if you die or to you if you are disabled.
 
As you may be aware, your contract terms include the signing of a release.
Please sign a duplicate copy of this letter as and where indicated below and
return it to Douglas Roberts via email or regular mail by no later than March 1,
2015. You will also need to sign the release attached to your contract at the
time of your actual retirement, but it is agreed that the Release shall not be
treated or considered as a release or waiver of any rights, claims and actions
which you have and which you may hereafter have against the Company and any of
the Released Parties arising out of or under the agreement respect to the
termination of your employment, as confirmed by and set out in this letter.  If
any provision in the said Release is in conflict with or inconsistent with any
of the terms set out in this letter, the terms of this letter shall govern and
prevail.
 
If you have any questions, please let me know.
 
 

     [hillman-sm1_logo.jpg] Manufacturers of Automotive, Industrial and Hardware
Fasteners • Fittings • Nails [papco1_logo.jpg]  Moncton • Montreal • Toronto •
Winnipeg • Edmonton • Vancouver • Cleveland • Flint

 
 
 
    
 
 
 

--------------------------------------------------------------------------------

 
 
 

[paulin_logo.jpg]  
H. Paulin & Co.,
a division of The Hillman Group Canada ULC
55 Milne Avenue
Toronto, ON M1L 4N3
Telephone (416) 694-3351
Fax (416) 694-1869
Website www.hpaulin.com


Sincerely,
 
/s/  Richard Paulin
 
Richard Paulin
President, The Hillman Group Canada, ULC
I have authority to bind the Company
 
To:  The Hillman Group Canada, ULC   (the “Company”)
 
I confirm the above letter sets out the agreement made between me and the
Company with respect to the termination of my employment.
 
Dated February 26, 2015
 
 
/s/  Jeff Jonsohn
Jeff Jonsohn


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    [hillman-sm1_logo.jpg] Manufacturers of Automotive, Industrial and Hardware
Fasteners • Fittings • Nails [papco1_logo.jpg] Moncton • Montreal • Toronto •
Winnipeg • Edmonton • Vancouver • Cleveland • Flint